Case 1:95-cr-00421-MGC Document 290 Entered on FLSD Docket 04/27/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 95-00421-CR-COOKE

     UNITED STATES OF AMERICA,

     vs.

     AUGUSTIN SANCHEZ,

           Defendant.
     ________________________________________/

                  ORDER GRANTING MOTION TO REDUCE SENTENCE

              THIS MATTER is before me on Defendant’s Motion to Reduce Sentence
     Pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i) (“Compassionate Release”) (the “Motion”).
     ECF 282. The United States opposes release. ECF 285. For the reasons discussed
     below, the Motion is GRANTED.
              Defendant, Augustin Sanchez, is presently serving a life sentence. ECF 187.
      1
          He was convicted in 1995 of conspiracy to import marijuana, importation of
     marijuana, conspiracy to possess with intent to distribute marijuana, and attempted
     possession of marijuana with intent to distribute. ECF 165. Both the United States and
     Mr. Sanchez agree that at the time of his sentencing, Mr. Sanchez had no prior
     criminal history and was a first-time, non-violent offender. (ECF Nos. 282 at 2; 285 at
     2). Mr. Sanchez has been in custody for over twenty-four years.
              Mr. Sanchez submitted an Informal Request for relief to his unit team on April
     17, 2019. Sealed Exhibit 4 at 1-5. He also submitted a Request for Administrative
     Remedy to the Acting Warden on April 29, 2019. Id. at 6-8. It was denied. Id. at 9-11.
     His request to the Central Office in September was also denied. Id. at 12-14.
              The First Step Act provides district courts with the authority to reduce a
     defendant’s sentence based on extraordinary and compelling circumstances. 18 U.S.C

     1
       The co-defendants,: Odilio Gonzalez was sentenced to 235 months imprisonment and five years
     supervised release. ECF 105; Lazaro Hernandez was also sentenced to 235 months imprisonment and
     five years supervised release. ECF 188.
Case 1:95-cr-00421-MGC Document 290 Entered on FLSD Docket 04/27/2020 Page 2 of 3



     § 3582(c)(1)(A)(i). I find extraordinary and compelling reasons for the Defendant’s
     release. As a 76-year-old man he is extremely vulnerable to the COVID-19 virus. He
     suffers from hypertension, a heart murmur and has a history of mitral regurgitation.
     He is a diabetic and also has chronic kidney disease            2


                The First Step Act grants district courts the authority to reduce a prisoner’s
     sentence upon a finding of extraordinary and compelling reasons. A Bureau of Prisons
     Director’s judgement does not constrain that authority. United States v. Young, No.
     2:00-cr-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn. Mar. 4, 2020.)
                Mr. Sanchez has sought redress through the administrative channels; however,
     much has changed since his administrative requests and subsequent denials. The
     COVID-19 pandemic has altered the lens through which courts must consider
     compassionate release requests. The virus presents a danger to the elderly and
     particularly the elderly within correctional institutions where the ability to maintain
     social distance and comply with other suggested behaviors to reduce the spread of the
     virus is difficult, if not impossible. Mr. Sanchez is within the cohort (age and
     preexisting conditions) where contracting the disease may have a deadly out-come.
                Courts in other districts have recognized the unprecedented nature of the
     massive health challenge that COVID-19 presents and ordered compassionate release
     as appropriate for defendants serving a life sentence. See, e.g. United States v. Plunk, No.
     3:94-cr-36-TMB (D. Alaska Apr. 9, 2020) (granting compassionate release to prisoner
     serving two life sentences for drug offenses based on medical conditions and
     vulnerability to the COVID-19 pandemic due to age).




     2
         “People who have chronic medical conditions, such as diabetes, lung disease and heart disease, face
          an increased chance of being hospitalized with covid-19 and put into intensive care, according to
          data released Tuesday by the Centers for Disease Control and Prevention that is consistent with
          reports from China and Italy. The new data gives the most sweeping look at the way covid-19 is
          causing serious illnesses among people in the United States who already face medical challenges.
          The report reinforces a critically important lesson: Although the disease is typically more severe
          among older people, people of any age with underlying medical conditions are at increased risk if
          they contract the virus, for which there is no vaccine or approved drug treatment.” Joel
          Achenbach & William Wan, New CDC Data Shows Danger Of Coronavirus For Those With Diabetes,
          Heart Or Lung Disease, Other Chronic Conditions, Washington Post (March 31, 2020).



                                                         2
Case 1:95-cr-00421-MGC Document 290 Entered on FLSD Docket 04/27/2020 Page 3 of 3



            Continuing to incarcerate Mr. Sanchez is dangerous and counter-productive.
     Excessive punishment serves no valid purpose. Mr. Sanchez received a lengthy
     sentence. He has served almost a quarter of a century behind bars. He is 76 years old.
     His initial lengthy sentence reflected the seriousness of the offense and sent a strong
     message that the convicted conduct was not appropriate in our society.
            Accordingly, it is ORDERED and ADJUDGED that Defendant’s Motion (ECF
     No. 282) is GRANTED. And Defendant’s sentence is reduced to time served. All other
     terms and conditions of his sentence remain.
            DONE and ORDERED in chambers at Miami, Florida, this 27th day of April 2020.




     Copies furnished to:
     Counsel of record




                                                3
